ON REHEARING. Opinion delivered February 28, 1910. McCurroch, C. J. We find on re-examination of the evidence in the record that we were not justified in saying that “there was evidence to the effect that the truckman of the express company was permitted to pursue a course of conduct in operating the trucks about the platform which was dangerous to those on the platform.” This does not, however, change the result, for the requested instruction was properly refused for other reasons stated in the opinion. We do not wish to be understood as holding that the railroad company is not responsible for the negligent act of the servant of the express company. It is unnecessary to pass on that question. We held in Huddleston v. St. Louis, I. M. & S. Ry. Co, 90 Ark. 378, that a railway company is not primarily liable for the negligence of a mail agent; but whether or not the same rule should be applied as to liability for negligence of a servant of the express company using the premises of the railroad company under contract and by permission,, we do not undertake to decide in this case. Rehearing denied.